Citation Nr: 0007880	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a fracture to the right ring finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION


The veteran served on active duty from September 1980 to 
September 1984.

Service connection was granted for residuals of a fracture to 
the right ring finger by a February 1985 rating decision.  A 
noncompensable (zero percent) disability rating was assigned, 
effective September 15, 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which assigned a 10 percent 
disability rating for the right ring finger, effective 
January 14, 1997.

On his October 1998 Substantive Appeal, the veteran raised 
the issue of entitlement to an earlier effective date for his 
compensable disability rating.  The RO subsequently denied an 
earlier effective date in a rating decision issued later that 
same month.  A review of the record does not show that the 
veteran initiated an appeal to this decision by the filing of 
a timely Notice of Disagreement.  Therefore, the Board does 
not have jurisdiction to consider the issue of an earlier 
effective date.  See 38 C.F.R. §§ 20.200-20.201, 20.302 
(1999).


FINDINGS OF FACT

Although the medical evidence clearly shows that the 
veteran's right ring finger fracture involved the proximal 
interphalangeal joint, there is no medical evidence that the 
disability involved metacarpal resection with more than one-
half of the bone lost, nor impairment reasonably analogous 
thereto.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a fracture to the right ring finger are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5155 and 5227 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The service medical records show that in 
November 1980, the veteran injured his right ring finger 
during basic training, and that this injury resulted in 
dislocation of the proximal interphalangeal joint.  He 
subsequently received orthopedic aftercare for this injury 
from December 1980 to February 1981.  On his September 1984 
separation examination, it was noted, in part, that the 
veteran's right fourth finger (i.e. ring finger) was frozen 
at the proximal interphalangeal joint.

VA X-rays of the right hand taken in October 1984 revealed a 
small bony defect in the distal aspect of the first 
"phalange" of the 4th digit and no associated tissue 
swelling.  In addition, there were degenerative changes of 
the proximal interphalangeal joint of the 4th digit.  The 
remainder of the bony structures were found to be normal, 
without evidence of fracture or dislocation.  Similarly, a 
subsequent VA X-ray of the right hand conducted in December 
1984 revealed an old fracture involving the distal portion of 
the proximal phalanx of the fourth finger.  Some degenerative 
changes were also seen in the proximal phalangeal joints of 
the fourth finger.  

On a December 1984 VA medical examination, the veteran was 
found to have limited flexion and limited extension of the 
right ring finger.  In fact, it was stated that the 
interphalangeal joint appeared to be fused.  

Service connection was granted for residuals of a fracture to 
the right ring finger by a February 1985 rating decision.  A 
noncompensable disability rating was assigned, effective 
September 15, 1984.

The veteran's current increased rating claim was received by 
the RO in January 1997.  

The evidence on file includes a private medical statement, 
dated in February 1997, which reported that the veteran had 
flexion deformity of the right ring finger, as well as pain 
in the right hand and lower arm.

The veteran underwent a VA medical examination in June 1997.  
At this examination, it was noted that the veteran complained 
of stiffness of the right ring finger.  On examination of the 
right ring finger, the examiner found that the proximal 
interphalangeal joint was fixed at 45 degrees of flexion.  
Further, the veteran was only able to move it from this 
position to about 8 degrees towards the palmar site.  
Otherwise, the finger was stiff at 45 degrees of flexion.  
Additionally, the examiner noted that X-rays showed arthrosis 
of the proximal interphalangeal joint.  Based on the 
foregoing, the examiner diagnosed a fixed flexion contracture 
of the proximal interphalangeal joint of the right ring 
finger.  

VA X-rays of the right hand conducted in June 1997 revealed 
mild degenerative osteoarthritis involving the proximal 
interphalangeal joint of the "4th ray."  It was also noted 
that there was evidence of old healed fracture at the distal 
end of the middle phalanx "3rd ray."  No acute fracture or 
dislocation was identified.  Further, the soft tissues 
appeared to be unremarkable.  Overall impressions were mild 
degenerative arthritis of the proximal interphalangeal joint 
4th digit of the right hand; and mild deformity of the distal 
end of the middle finger 4th digit, likely post-traumatic in 
origin.

In a September 1997 rating decision, the RO assigned a 
compensable rating of 10 percent for the veteran's residuals 
of a right ring finger fracture, effective January 14, 1997.  
The RO noted that the disability was being rated as analogous 
to amputation.  

The veteran appealed the September 1997 rating decision to 
the Board, contending that he was entitled to a disability 
rating in excess of 10 percent.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The VA rating schedule does not contain specific criteria for 
evaluating residuals of a right ring finger fracture.  When 
an unlisted condition is encountered it is permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies are to be avoided, as are the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  Nor 
are ratings assigned to organic diseases and injuries to be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20.  

Diagnostic Code 5227 provides for the evaluation of ankylosis 
of the ring finger; ankylosis of any finger other than the 
thumb, index, or middle finger.  Under this Code, favorable 
or unfavorable ankylosis of the ring finger of either hand 
warrants a noncompensable evaluation.  Ankylosis is 
considered to be favorable when the ankylosis does not 
prevent flexion of the tip of the finger to within 2 inches 
(5.1 cm.) of the median transverse fold of the palm.  It is 
unfavorable when it precludes such motion.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of Diagnostic Code 5155.  Ankylosis is considered 
to be extremely unfavorable when all of the joints of the 
finger are in extension or in extreme flexion, or when there 
is rotation and angulation of the bones.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  

Under Diagnostic Code 5155, amputation of the ring finger of 
the major or minor upper extremity warrants a 10 percent 
rating if the point of amputation is at the proximal 
interphalangeal joint or proximal thereto, without metacarpal 
resection.  A 20 percent evaluation requires that the 
amputation involve metacarpal resection with more than one-
half of the bone lost.  38 C.F.R. § 4.71a.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Board 
finds that the veteran's claim for an increased evaluation 
for his residuals of a fracture to the right ring finger is 
well-grounded.  Because the claim is well grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Here, VA has accorded the 
veteran an examination in relation to this claim, and there 
does not appear to be any pertinent medical evidence that is 
not of record or requested by the RO.  Thus, the Board finds 
that VA has fulfilled its duty to assist the veteran in 
developing the facts pertinent to this claim.

The Board notes that the evidence shows that the veteran's 
right ring finger is ankylosed.  As stated above, the June 
1997 VA examiner found that the proximal interphalangeal 
joint of the veteran's right hand was fixed at 45 degrees of 
flexion, and that the veteran was only able to move it from 
this position to about 8 degrees towards the palmar site.  It 
is also noted that the February 1997 private medical 
statement shows that the veteran experiences pain and 
stiffness as a result of his right ring finger.  
Nevertheless, the Board finds that the veteran does not meet 
or nearly approximate the criteria for the next higher 
disability rating under Diagnostic Code 5155.  Although the 
medical evidence clearly shows that the right ring finger 
fracture involved the proximal interphalangeal joint, there 
is no medical evidence that the disability involved 
metacarpal resection with more than one-half of the bone 
lost, nor impairment reasonably analogous thereto.  Thus, the 
veteran is not entitled to the next higher rating of 20 
percent.

The Board notes that in making this determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 10 percent.  These 
regulations are applicable in the instant case because the 
veteran has reported that his residuals of a right ring 
finger fracture are manifest by pain and resulting functional 
impairment.  Despite these subjective complaints, the record 
does not contain objective evidence by which it can be 
factually ascertained that there is any functional impairment 
attributable to the veteran's complaints of right ring finger 
pain which would warrant a schedular rating in excess of the 
10 percent evaluation currently in effect.  Therefore, the 
factors to be considered pursuant to 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 do not provide any basis for a rating in excess of 
10 percent in the instant case.

For the reasons stated above, the Board finds that the 
severity of the veteran's right ring finger disability is 
accurately reflected by the 10 percent rating, and that he 
does not meet or nearly approximate the criteria for a higher 
rating.  Thus, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  As the 
preponderance of the evidence is against the claim, the 
reasonable doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a fracture to the right ring finger is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

